












Exhibit 10.1




SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement  (“Agreement”) is effective as of February
2, 2005, by and among Marco Markin, an individual (“Markin”); Karla Markin, an
individual and spouse of Marco Markin; 570421 B.C. Ltd., a British Columbia
corporation (“B.C. Limited”);  and the following (which are collectively
referred to herein as “Neptune Society” or the “Company”): The Neptune Society,
Inc., a Florida corporation; Neptune Society of America, Inc., a California
corporation; Neptune Management Corporation, a California corporation;  Heritage
Alternatives, Inc., a California corporation;  and Trident  Society, Inc., a
California corporation.  Markin, Karla Markin, B.C. Limited and Neptune Society
are sometimes collectively referred to as the “Parties.”

RECITALS

WHEREAS, Markin and Karla Markin beneficially own 231,125 common shares of The
Neptune Society Inc.; Markin holds options exercisable to acquire an additional
150,000 shares of common stock of The Neptune Society Inc. at $0.65 per share;
and B.C. Limited, a British Columbia corporation, owns 307,692 shares of common
stock of The Neptune Society Inc. and warrants exercisable to acquire an
additional 307,692 shares of common stock of The Neptune Society Inc. at $0.79
per share (collectively, the “Purchased Securities”);




WHEREAS, Markin and Neptune Society entered into an Amended and Restated
Employment Agreement dated March 12, 2004 (the “Employment Agreement”);




WHEREAS, the Employment Agreement provides that Markin will receive a minimum
initial compensation of $406,000 per year, increasing annually, plus certain
benefits through the term ending December 31, 2007, with three automatic
one-year extensions;




WHEREAS, the Employment Agreement requires Neptune Society to purchase from
Markin, Karla Markin or her assignee and B.C. Limited the Purchased Securities
for compensation based on 13% of the appraised value of Neptune Society, in the
event the Employment Agreement is terminated under certain circumstances,
including circumstances in which Markin continues as an employee through
December 30, 2010 (the “Buy Out Provision”);




WHEREAS, Neptune Society recognizes that Markin has faithfully performed his
duties under the Agreement and that Markin’s employment is not being terminated;




WHEREAS, Neptune Society believes that it is in the best interests of Neptune
Society and its shareholders that the management of Neptune Society be
restructured to reduce overall expenses in the long term and that Neptune
Society be relieved from the Buy Out Provision;




WHEREAS, Markin and Neptune Society have agreed that it is in the best interests
of the Parties and the shareholders of Neptune Society that the Markin and
Neptune Society should each be released from the Employment Agreement and that
Markin should resign (a) as chairman of the Board of Directors and as an officer
of each of the Neptune Society entities effective immediately and (b) as a
member of the Board of Directors of The Neptune Society, Inc. following a six
(6) month transition period (the “Separation and Release”);




WHEREAS, Markin has agreed to waive and release Neptune Society from all claims,
demands, rights, obligations, liabilities, actions and causes of action of every
kind and nature related to the Employment Agreement; and




WHEREAS, Neptune Society has agreed to waive and release Markin from all claims,
demands, rights, obligations, liabilities, actions and causes of action of every
kind and nature related to the Employment Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the representations, warranties, mutual
covenants and agreements of the Parties contained in this Agreement, the Parties
agree as follows:

ARTICLE I

MUTUAL RELEASES AND SEPARATION




1.1

General Release by Markin; Karla Markin and B.C. Limited.

(a)

Except for the agreements, rights and obligations set forth in this Agreement
(including those rights in the Employment Agreement which survive the
termination of that agreement as set forth in Section 1.5 below), and for good
and valuable consideration as set forth herein, the adequacy of which is hereby
acknowledged, Markin and his heirs, legal representatives and assigns, release
and forever discharge Neptune Society and any and all of its successors,
assigns, officers, directors, employees, agents, shareholders and
representatives, from any and all manner of action and causes of action, suits,
debts, dues, accounts, contracts, agreements, judgments, claims and demands
whatever, whether in law or in equity, which now exist or may subsequently arise
based on facts or circumstances in existence on the Separation Date (as defined
in Section 2.1 below).  Markin agrees to release each of the Neptune Society
entities and their respective officers, employees, agents, successors, legal
representatives and assigns from any and all claims, charges, complaints, causes
of action or demands of whatever kind or nature that Markin and his heirs, legal
representatives and assigns now have or have ever had against Neptune Society,
whether known or unknown, arising from or relating to Markin’s employment with
or separation from Neptune Society, including but not limited to, wrongful or
tortious termination, specifically including actual or constructive termination
in violation of public policy; implied or express employment contracts and/or
estoppel; discrimination and/or retaliation under any federal, state or local
statute or regulation, specifically including any claims Markin and his heirs,
legal representatives and assigns may have under the Fair Labor Standards Act,
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
the Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964
as amended, and the Family and Medical Leave Act; the California Labor Code and
the California Fair Employment and Housing Act; any and all claims brought under
any applicable state employment discrimination or other statutes; any claims
brought under any federal or state statute or regulation for non-payment of
wages or other compensation (including bonuses due after the termination date);
and any libel, slander, breach of contract (other than the breach of this
Agreement) or other claims which now exist or may subsequently arise based on
facts or circumstances in existence on the Separation Date.  This release
specifically excludes claims, charges, complaints, causes of action or demands
of whatever kind or nature that post-date the Separation Date, and that are
based on factual allegations that do not arise from or relate to facts and
circumstances in existence on the Separation Date.

(b)

Except for the agreements, rights and obligations set forth in this Agreement,
and for good and valuable consideration as set forth herein, the adequacy of
which is hereby acknowledged, each of Karla Markin and her heirs, legal
representatives and assigns, and B.C. Limited and its insurers, successors and
assigns, release and forever discharge Neptune Society and any and all of its
successors, assigns, officers, directors, employees, agents, shareholders and
representatives, from any and all manner of action and causes of action, suits,
debts, dues, accounts, contracts, agreements, judgments, claims and demands
whatever, whether in law or in equity, which now exist or may subsequently arise
based on facts or circumstances in existence on the Separation Date.  Each of
Karla Markin and her heirs, legal representatives and assigns, and B.C. Limited
and its insurers, successors and assigns, agree to release each of the Neptune
Society entities and their respective officers, employees, agents, successors,
legal representatives and assigns from any and all claims, charges, complaints,
causes of action or demands of whatever kind or nature that each of Karla Markin
and her heirs, legal representatives and assigns, and B.C. Limited and its
insurers, successors and assigns now have or have ever had against Neptune
Society, whether known or unknown, arising from or relating to the transactions
contemplated in this Agreement.

(c)

No separate instrument shall be required to evidence the general releases
contained in this Section 1.1.

1.2

General Release by Neptune Society.  Except for the agreements, rights and
obligations set forth in this Agreement, and for good and valuable consideration
as set forth herein, the adequacy of which is hereby acknowledged, Neptune
Society acting for itself and its insurers, successors and assigns, and each of
them, does hereby release and forever discharge each of Markin and his
respective heirs, legal representatives and assigns; Karla Markin and her heirs,
legal representatives and assigns; and B.C. Limited and its insurers, successors
and assigns, from any and all manner of action and causes of action, suits,
debts, dues, accounts, contracts, agreements, judgments, claims and demands
whatever, whether in law or in equity, which now exist or may subsequently arise
based on facts or circumstances in existence on the Separation Date.  Neptune
Society agrees to release each of Markin and his respective heirs, legal
representatives and assigns; Karla Markin and her heirs, legal representatives
and assigns; and B.C. Limited and its insurers, successors and assigns, from any
and all claims, charges, complaints, causes of action or demands of whatever
kind or nature that Neptune Society now has or has ever had against them,
whether known or unknown, including, but not limited to libel, slander, breach
of contract (other than the breach of this Agreement) or any other claims which
now exist or may subsequently arise based on facts or circumstances in existence
on the Separation Date.  This release specifically excludes claims, charges,
complaints, causes of action or demands of whatever kind or nature that
post-date the Separation Date, and that are based on factual allegations that do
not arise from or relate to facts and circumstances in existence on the
Separation Date.  No separate instrument shall be required to evidence the
general release contained in this Section 1.2.

1.3

Waiver of Unknown Claims.  The parties hereto each acknowledge that they have
been advised regarding, and are familiar with, California Civil Code
section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

The parties each acknowledge that they may have sustained damages, loss, costs,
or expenses which are currently unknown and unsuspected and that such damages,
loss, costs, or expenses as may have been sustained may give rise to additional
damages, loss, costs, or expenses in the future.  Nevertheless, the parties each
acknowledge that this Agreement has been negotiated, and has been agreed upon,
in light of this situation and expressly waive any and all rights which he, she
or it may have under California Civil Code section 1542 or any similar federal
or common law provision.

1.4

Markin Separation.  (a)  By mutual agreement between Markin and Neptune Society,
Markin hereby resigns as Chief Executive Officer and Chairman of The Neptune
Society, Inc., and as officer of each of Neptune Society of America, Inc.,
Neptune Management Corporation, Heritage Alternatives, Inc., and Trident
Society, Inc.  (b) By mutual agreement between Markin and The Neptune Society,
Inc., Markin shall resign as a member of the Board of Directors of each of The
Neptune Society, Inc., Neptune  Society of America, Inc., Neptune Management
Corporation, Heritage Alternatives, Inc., and Trident Society, Inc., as
applicable, effective six (6) months after the Separation Date.  This Agreement
confirms the separation of the employment of Markin effective as the Separation
Date (as defined in Section 2.1 below).

1.5

Termination of Employment Agreement.  The Employment Agreement shall be
terminated effective as of the Separation Date, except for Sections 9, 10, 11,
and 12, which shall survive for the periods provided in the Employment Agreement
(paragraphs 10, 11 and 12 shall survive indefinitely; paragraph 9 shall survive
for 12 months following the Separation Date).  The Parties acknowledge that The
Neptune Society, Inc. is purchasing the Purchased Securities in reliance upon
the survival of Section 9 of the Employment Agreement related to
non-competition, non-solicitation and confidentiality by Markin (the “Non
Competition Covenants”).  Markin agrees that a violation of the Non Competition
Covenants would cause Neptune Society irreparable harm which would not be
adequately compensated by monetary damages and that an injunction may be granted
by any court or courts having jurisdiction, restraining Markin from violation of
such, upon Markin’s breach or threatened breach of any obligations set forth
therein.  The preceding sentence shall not be construed to limit Neptune from
any other relief or damages to which it may be entitled as a result of any
breach of any provision of this Agreement.  Should any provision of the Non
Competition Covenants be held unenforceable for any reason, a court of competent
jurisdiction may enforce said provision to the maximum extent allowed by law.  A
court or similar authority is authorized if necessary to apply the blue pencil
doctrine to modify this Agreement and the Non Competition Covenants to give
effect to the parties’ intent to the maximum extent allowed by law.  Neptune
Society acknowledges and agrees that Markin’s involvement in a real estate
investment and development venture, even if that venture acquires real property
related in some manner to the funeral or cremation industry, does not violate
the Non-Competition provisions of the Employment Agreement.

1.6

Securities Purchase.  The Neptune Society, Inc. shall purchase, and each of
Markin, Karla Markin and B.C. Limited agree to sell their portion of, the
Purchased Securities for the consideration set forth in Section 2.2 of this
Agreement.  Notwithstanding the foregoing, at Closing as set forth in Article VI
of this Agreement, Markin, Karla Markin and B.C. Limited shall deliver
certificates and such other documentation effecting the transfer and
cancellation of the Purchased Securities as may reasonably be requested by
Neptune Society, except that in accordance with Section 6.3(d)(i)(C) Markin may
tender an undertaking to deliver to The Neptune Society, Inc. for cancellation,
within ten (10) business from the Separation Date, one or more certificates
evidencing 15,625 shares of common stock of The Neptune Society, Inc.  Except as
otherwise agreed by Markin and Neptune Society, the obligation to purchase such
15,625 shares of common stock of The Neptune Society, Inc. from Markin shall
terminate if Markin fails to deliver such certificates within ten (10) business
from the Separation Date

1.7

Service as Consultant During Transition Period.  Markin and Neptune Society
agree that Markin will serve as an independent consultant to Neptune Society and
as a member of the Board of Directors for each of each of The Neptune Society,
Inc., Neptune  Society of America, Inc., Neptune Management Corporation,
Heritage Alternatives, Inc., and Trident Society, Inc., as applicable, for a
transition period of six (6) months following the Separation Date (the
“Transition Period”).  During the Transition Period, Markin shall be entitled to
compensation and benefits, with the exception of the right to participate in any
stock option plan or securities purchase plan, at the level paid to Markin
immediately prior to the Separation Date.  Markin shall perform the duties and
assume the responsibilities during the Transition Period set forth on Exhibit A
attached to this Agreement.  Markin shall report directly to the Board of
Directors and shall perform his duties and responsibilities during the
Transition Period in a manner that is normally associated with and appropriate
for performance of such duties and responsibilities.  Neptune Society
acknowledges that Markin shall devote no more than 50% of the time that Markin
devoted to his duties immediately prior to the Separation Date, that Markin may
pursue and engage in other business interests and employment during the
Transition Period, and that Markin shall be relieved of any obligation to
present business opportunities to Neptune Society during the Transition Period.

ARTICLE II

PAYMENTS TO MARKIN, KARLA MARKIN AND B.C. LIMITED




2.1

Separation Payments by Neptune Society to Markin.  Neptune Society agrees to
provide Markin a lump sum payment of Two Hundred Twenty-One Thousand Forty-Nine
Dollars (US$221,049) as the sole consideration for Markin’s agreement to the
provisions set forth in Sections 1.1, 1.4 and 1.5 (the “Separation
Consideration”), after the delivery of all closing documents and transfer of all
funds as described in Section 6.1 below (the “Separation Date”).  The Parties
agree that said lump sum payment will be delivered to Markin at Closing.  All
payments hereunder shall be subject to any required withholding of Federal,
state, and local taxes pursuant to any applicable law or regulation.

2.2

Consideration for the Purchased Securities.  Neptune Society agrees to pay
Markin, Karla Markin and B.C. Limited an aggregated lump sum payment of Two
Million Six Hundred Forty–Eight Thousand Nine Hundred Fifty-One Dollars
(US$2,648,951) as the sole consideration for (a) the purchase of the Purchased
Securities and (b) the release of any and all claims arising out of or connected
with the Purchased Securities on the Separation Date.  Notwithstanding the
foregoing, at Closing as set forth in Article VI of this Agreement, Markin,
Karla Markin and B.C. Limited shall deliver certificates and documents
evidencing the Purchased Securities, except that in accordance with Section
6.3(d)(i)(C) Markin may tender an undertaking to deliver to The Neptune Society,
Inc. for cancellation, within ten (10) business from the Separation Date, one or
more certificates evidencing 15,625 shares of common stock of The Neptune
Society, Inc.  Except as otherwise agreed by Markin and Neptune Society, the
obligation to purchase such 15,625 shares of common stock of The Neptune
Society, Inc. from Markin shall terminate if Markin fails to deliver such
certificates within ten (10) business from the Separation Date.

2.3

Consideration for Consulting Services During Transition Period.  Neptune Society
shall compensate Markin for his services during the Transition Period as set
forth in Section 1.7 above.

2.4

No Continuing Equity Interests or Rights.  The Parties agree that upon payment
of the consideration set forth in Sections 2.1 and 2.2 of this Agreement, (a)
none of Markin, Karla Markin or B.C. Limited shall have any continuing claims or
interests, equity or otherwise, in Neptune Society, the businesses, joint
ventures or other interests of Neptune Society, and (b) that any other interest
Markin, Karla Markin or B.C. Limited may have claimed in Neptune Society prior
to the Separation Date shall be void ab initio.  Except as otherwise provided
for in this Agreement, Markin agrees that he will not at any time seek
consideration from Neptune Society for matters related to his employment with
Neptune Society prior to the Separation Date and each of Markin, Karla Markin
and B.C. Limited agree that he, she or it will not at any time seek
consideration from Neptune Society for matters related to the Purchased
Securities.

ARTICLE III

REPRESENTATIONS AND WARRANTIES




3.1

Markin; Karla Markin and B.C. Limited.  Each of Markin, Karla Markin and B.C.
Limited, jointly and severally, hereby represents and warrants to Neptune
Society that as of the date of this Agreement and as of the Separation Date:

(a)

Markin owns 123,375 shares of common stock of The Neptune Society, Inc.; Karla
Markin beneficially owns 107,750 shares of common stock of The Neptune Society,
Inc.; Markin holds options exercisable to acquire an additional 150,000 shares
of common stock of The Neptune Society Inc. at $0.65 per share; and B.C. Limited
owns 307,692 shares of common stock of The Neptune Society Inc. and warrants
exercisable to acquire an additional 307,692 shares of common stock of The
Neptune Society Inc. at $0.79 per share (collectively, the “Purchased
Securities”, as previously defined);

(b)

None of Markin, Karla Markin or B.C. Limited have sold, conveyed, assigned,
pledged or transferred any interest in the Purchased Securities, except as
otherwise contemplated by this Agreement and the Employment Agreement.

(c)

Each of Markin, Karla Markin or B.C. Limited have been represented by Stein &
Flugge, LLP, and have obtained to the extent determined necessary, independent
counsel and tax advice in connection with the negotiation of this Agreement and
with respect to the matters related hereto.  Any fees, expenses or costs
associated with such representations shall be the sole expense and obligation of
Markin, Karla Markin and B.C. Limited, as applicable.

(d)

None of Markin, Karla Markin or B.C. Limited is aware of any undisclosed action,
suit, proceeding, order or investigation pending or threatened against or
affecting Neptune Society not already known or disclosed to Neptune Society.

(e)

Except as otherwise obtained or to be obtained prior to the Separation Date, no
permit, consent, approval, authorization or other order of or filing with any
other person or entity is required to be obtained or made by Markin, Karla
Markin or B.C. Limited in connection with the execution, delivery, and
performance of this Agreement by Markin, Karla Markin or B.C. Limited, and the
transactions contemplated by this Agreement will not result in the violation or
breach of any term or provision of, or constitute (with or without due notice or
lapse of time or both) a default under any agreement or instrument to which any
of Markin, Karla Markin or B.C. Limited is a party or is bound.  Each of Markin,
Karla Markin and B.C. Limited represents that the transactions contemplated by
this Agreement constitute the valid and binding obligations of each of them,
enforceable against them in accordance with the terms of this Agreement.

(f)

Markin represents that he has not filed, and will not file, any complaints,
lawsuits, administrative complaints or charges arising from or relating to
Markin’s employment with, or separation from, Neptune Society or other matters
related to the transactions contemplated in this Agreement, except for claims
based on facts occurring after the Separation Date or claims falling within
Markin’s right to indemnification.

(g)

Each of Markin, Karla Markin and B.C. Limited represents that no promise or
inducement has been offered for this Agreement other than as set forth herein
and that this Agreement is executed without reliance upon any other promises or
representations, oral or written.

3.2

Neptune Society.  Neptune Society hereby represents and warrants to each of
Markin, Karla Markin and B.C. Limited that as of the date of this Agreement:

(a)

Neptune Society has been represented by Dorsey & Whitney LLP in connection with
this Agreement and the matters related hereto.  Any fees, expenses or costs
associated with such representation shall be the sole expense and obligation of
Neptune Society.

(b)

Except as otherwise obtained or to be obtained on the Closing Date, no permit,
consent, approval, authorization or other order of or filing with any other
person or entity is required in connection with the execution, delivery, and
performance by the Neptune Society of this Agreement, and the transactions
contemplated by this Agreement will not result in the violation or breach of any
term or provision of, or constitute (with or without due notice or lapse of time
or both) a default under any agreement or instrument to which Neptune Society is
a party or is bound.  The transactions contemplated by this Agreement constitute
the valid and binding obligations of Neptune Society, enforceable against the
Neptune Society in accordance with the terms of this Agreement.

(c)

Neptune Society represents that it has not filed, and will not file, any
complaints, lawsuits, administrative complaints or charges arising from or
relating to Markin’s employment with, or separation from, Neptune Society or
other matters related to the transactions contemplated in this Agreement.  

(d)

Neptune Society represents that no promise or inducement has been offered for
this Agreement other than as set forth herein and that this Agreement is
executed without reliance upon any other promises or representations, oral or
written.

ARTICLE IV

COVENANTS




4.1

Non-Compete; Non-Solicitation; Non-Disclosure.  Markin and Neptune Society agree
that Section 9 of the Employment Agreement shall survive for a period of twelve
(12) months following the Separation Date.

4.2

Non-Disparagement.  None of the Parties shall say, publish or cause to be
published or do anything that casts any other party hereto in an unfavorable
light, or disparage or injure any other party’s goodwill, business reputation or
relationship with existing or potential suppliers, vendors, customers,
employees, contractors, investors or the financial community in general, or the
goodwill or business reputation of such party.

4.3

Employment Inquiries.  Markin will direct all employment verification inquiries
to the Chief Financial Officer of The Neptune Society, Inc.  In response to
inquiries regarding Markin’s employment with Neptune Society, Neptune Society,
by and through its speaking agent(s), agrees to provide only the following
information:  date of hire, the date employment ended and rates of pay.

4.4

Life Insurance.  Neptune Society will, if applicable, consent to the removal of
Neptune Society as a beneficiary to any life insurance policy purchased for or
on behalf of Markin, and Markin will be permitted to retain such life insurance
policy, if any, by assuming payment of the insurance premiums.

4.5

Covenant to Return Property.  Markin agrees to return any and all property of
Neptune Society held or possessed by him to Neptune Society within two (2)
business days of the Separation Date, except such property as may be reasonably
necessary to perform his duties and responsibilities during the Transition
Period.

ARTICLE V

INDEMNIFICATION




5.1

Markin, Karla Markin and B.C. Limited Indemnification.  Each of Markin, Karla
Markin and B.C. Limited, jointly and severally, agrees to indemnify, defend and
hold Neptune Society harmless from and against any loss, liability, deficiency,
damage or expense (including reasonable attorneys’ fees and expenses) sustained
by Neptune Society as a result of or arising out of any breach by Markin, Karla
Markin or B.C. Limited of any representation or warranty made by them in
Section 3.1 above and for any acts of criminal or willful misconduct committed
by any of Markin, Karla Markin or B.C. Limited prior to the Separation Date.

5.2

Neptune Society Indemnification.  Neptune Society agrees to indemnify, defend
and hold Markin harmless from and against any loss, liability, deficiency,
damage or expense (including reasonable attorneys’ fees and expenses) sustained
by Markin as a result of or arising out of any breach by Neptune Society, of any
representation or warranty made in Section 3.2 above and for any negligent act
of Neptune Society, or criminal or willful misconduct committed by Neptune
Society, prior to the Separation Date.

ATRICLE VI

SEPARATION DATE; CLOSING




6.1

The closing of the transactions contemplated in this Agreement (the “Closing”)
will take place at the offices of Dorsey & Whitney LLP, 1420 Fifth Avenue, Suite
3400, Seattle, Washington, upon satisfaction or waiver of the conditions set
forth in Sections 6.2, 6.3 and 6.4, at 11:00 a.m. on February 3, 2005, unless
another place or time is agreed to by the Parties.  In the event the conditions
set forth in Sections 6.2, 6.3 and 6.4 are not satisfied on or before February
18, 2005, this Agreement shall terminate.

6.2

Conditions to Obligations of Each Party.  The respective obligations of each
party to this Agreement to effect the transactions contemplated by this
Agreement shall be subject to the satisfaction of the following conditions at or
prior to the Closing:

(a)

No Injunctions or Regulatory Restraints; Illegality.  No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or governmental or regulatory authority or other legal or
regulatory restraint or prohibition preventing the consummation of the
transactions contemplated by this Agreement shall be in effect; nor shall there
be any action taken, or any law or order enacted, entered, enforced or deemed
applicable to the transactions contemplated by the terms of this Agreement that
would prohibit the consummation of the transactions contemplated by the terms of
this Agreement.

(b)

Legal Proceedings.  No governmental or regulatory authority shall have notified
either party to this Agreement that such governmental or regulatory authority
intends to commence proceedings to restrain or prohibit the transactions
contemplated hereby or force rescission.

(c)

Consents and Approval.  Each of the Parties shall have obtained the consents,
approvals and waivers necessary for the execution of this Agreement and the
consummation of the transactions contemplated hereby (except for such consents,
approvals and waivers the failure of which to receive could not reasonably be
expected to have a material adverse effect on the transactions herein).

6.3

Additional Conditions to Obligations of Neptune Society.  The obligations of
Neptune Society to consummate the transactions contemplated by this Agreement
shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions, any of which may be waived, in writing, exclusively by
Neptune Society:

(a)

Representations and Warranties.  Each of the representations and warranties made
by each of Markin, Karla Markin and B.C. Limited in this Agreement shall be true
and correct in all material respects (if not qualified by materiality) and in
all respects (if qualified by materiality) when made and on and as of the
Separation Date as though such representation or warranty was made on and as of
the Separation Date.

(b)

Performance.  Each of Markin, Karla Markin and B.C. Limited shall have performed
and complied with in all material respects each agreement, covenant and
obligation required by this Agreement to be so performed or complied with by
such party at or before the Separation Date.

(c)

Financing Contingency.  Neptune Society shall have raised and shall have
received aggregate debt and/or equity financing of at least Three Million
Dollars ($3,000,000) on, prior to or concurrently with the Separation Date.

(d)

Delivery of Documents.  The following shall have been delivered to Neptune
Society for the Closing:

(i)

Markin shall deliver to The Neptune Society, Inc. (A) for cancellation one or
more certificates evidencing 107,750 shares of common stock of The Neptune
Society, Inc.; (B) for cancellation the option agreement evidencing options
exercisable to acquire an additional 150,000 shares of common stock of The
Neptune Society Inc. at $0.65 per share; and (C) an undertaking to deliver to
The Neptune Society, Inc. for cancellation, within ten (10) business from the
Separation Date, one or more certificates evidencing 15,625 shares of common
stock of The Neptune Society, Inc.;

(ii)

Karla Markin shall deliver for cancellation one or more certificates evidencing
107,750 shares of common stock of The Neptune Society, Inc.;

(iii)

B.C. Limited shall deliver for cancellation (A) one or more certificates
evidencing 307,692 shares of common stock of The Neptune Society Inc. and (b)
one or more certificates evidencing warrants exercisable to acquire an
additional 307,692 shares of common stock of The Neptune Society Inc. at $0.79
per share,

(iv)

Markin, Karla Markin and B.C. Limited shall each deliver such other
documentation to effect the transfer and cancellation of the Purchased
Securities as may reasonably be requested by Neptune Society;

(v)

Markin, Karla Markin and B.C. Limited shall each deliver to Stein & Flugge, LLP
escrow instructions accepting delivery of consideration paid for the Purchased
Securities and authorizing the release of the certificates and other documents
to effect the transfer and cancellation of the Purchased Securities, and Markin
shall deliver to Stein & Flugge, LLP escrow instructions accepting delivery of
consideration paid for the Separation and Release, as contemplated by this
Agreement;

(vi)

Escrow agreement or letter among the Parties and Stein & Flugge, LLP, as escrow
agent; and

(vii)

each of Markin, Karla Markin and B.C. Limited shall deliver a certificate in the
form attached hereto as Exhibit B.

6.4

Additional Conditions to the Obligations of Markin, Karla Markin and B.C.
Limited.  The obligations of Markin, Karla Markin and B.C. Limited to consummate
the transactions contemplated by this Agreement shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions, any
of which may be waived, in writing, exclusively by Markin, Karla Markin and B.C.
Limited:

(a)

Representations and Warranties.  Each of the representations and warranties made
by Neptune Society in this Agreement shall be true and correct in all material
respects (if not qualified by materiality) and in all respects (if qualified by
materiality) when made and on and as of the Separation Date as though such
representation or warranty was made on and as of the Separation Date.

(b)

Performance.  Neptune Society shall have performed and complied with in all
material respects each agreement, covenant and obligation required by this
Agreement to be so performed or complied with by Neptune Society on or before
the Separation Date.

(c)

Delivery of Documents.  The following shall have been delivered by Neptune
Society for the Closing:

(i)

receipt of wire transfer by Stein & Flugge, LLP, as escrow agent, in the amount
of Two Million Eight Hundred Seventy Thousand Dollars (US$2,870,000);

(ii)

a certificate form in the form attached hereto as Exhibit C.

(iii)

a signed escrow agreement in the form as may reasonably be required by Stein &
Flugge, LLP, as escrow agent;

(iv)

executed escrow instructions authorizing:

(A)

the release at the Separation Date of Two Hundred Twenty-One Thousand Forty-None
Dollars (US$221,049) to Markin as the Separation Consideration;

(B)

the release of Three Hundred Twenty Three Thousand Two Hundred Fifty Dollars
(US$323,250) to Markin upon the delivery of one or more share certificates
evidencing 107,750 shares of common stock of The Neptune Society, Inc.;

(C)

the release of Three Hundred Twenty Three Thousand Two Hundred Fifty Dollars
(US$323,250) to Karla Markin or her designee upon the delivery of one or more
share certificates evidencing 107,750 shares of common stock of The Neptune
Society, Inc.;

(D)

the release of Three Hundred Fifty-Two Thousand Five Hundred Dollars
(US$352,500) to Markin upon the delivery for cancellation the option agreement
evidencing options exercisable to acquire an additional 150,000 shares of common
stock of The Neptune Society Inc. at $0.65 per share;

(E)

the release of Nine Hundred Twenty Three Thousand Seventy Six Dollars
(US$923,076) to B.C. Limited upon the delivery of one or more share certificates
evidencing 307,692 shares of common stock of The Neptune Society, Inc.;

(F)

the release of Six Hundred Eighty Thousand Dollars (US$680,000) to B.C. Limited
upon the delivery of one or more certificates evidencing warrants exercisable to
acquire 307,692 shares of common stock of The Neptune Society, Inc. at $0.79 per
share; and

(G)

the release of Forty-Six Thousand Eight Hundred Seventy-Five Dollars (US$46,875)
to Markin upon the delivery of one or more share certificates evidencing 15,625
shares of common stock of The Neptune Society, Inc. within ten (10) business
days of the Separation Date, after which time, except as otherwise agreed by
Markin and Neptune Society, such amount shall be returned to The Neptune
Society, Inc. if Markin fails to deliver such certificates.

6.5

Separation Acknowledgement.  Markin specifically agrees and acknowledges:  (A)
that his waiver of rights under this Agreement is knowing and voluntary as
required under the Older Workers Benefit Protection Act; (B) that he understands
the terms of this Agreement; (C) that he has been advised in writing by Neptune
Society to consult with an attorney prior to executing this Agreement; (D) that
Neptune Society has given him a period of up to forty-five (45) days within
which to consider this Agreement; and (E) that, nothing in this Agreement shall
be construed to prohibit Markin from filing a charge or complaint, including a
challenge to the validity of the waiver provision of this Agreement, with the
Equal Employment Opportunity Commission or participating in any investigation
conducted by the Equal Employment Opportunity Commission.

6.6

Closing.  If Markin rescinds this Agreement prior to the Separation Date, Markin
will not be entitled to any of the consideration or benefits set forth herein
and this Agreement shall be void ab initio.

ARTICLE VII

MISCELLANEOUS




7.1

Entire Agreement.  This Agreement contains the entire understanding of the
Parties with respect to the transactions contemplated in this Agreement and the
terms of this Agreement expressly replace and supersede any prior oral or
written communication, understanding or agreement among the Parties and this
Agreement may be amended only by agreement in writing executed by the Parties.

7.2

Notices.  All notices, consents, requests, instructions, approvals and other
communications provided for in this Agreement shall be validly given, made or
served, if in writing and delivered personally or sent by certified mail, return
receipt requested to:

Markin or Karla Markin:

At the address set forth beside their signatures.




B.C. Limited:

At the address set forth beside its signature.


With a copy to:

Stein & Flugge, LLP
6100 Wilshire Blvd., Suite 1250
Los Angeles, CA  90048
Attn:  Valerie V. Flugge, Esq.
Facsimile:  323-936-1459





Neptune Society

The Neptune Society, Inc.

4312 Woodman Ave., Third Floor
Sherman Oaks, CA 91423
Attn:  President
Facsimile:  818-953-9844




With a copy to:

Dorsey & Whitney LLP
1420 Fifth Avenue, Suite 3400
Seattle, Washington 98101
Attn:  Kenneth G. Sam, Esq.
Facsimile: 206-903-8820





(a)

The address of a Party provided in (a) above may be changed by that party by
giving written notice to all other Parties.

7.3

Choice of Law.  It is the intention of the Parties hereto that this Agreement
and the performance hereunder shall be interpreted and construed in accordance
with and pursuant to the laws of the State of California.

7.4

Jurisdiction and Venue.  The Superior Court of California, County of Los
Angeles, shall have exclusive jurisdiction of any lawsuit arising from or
relating to or arising from or relating to this Agreement.

7.5

Attorneys’ Fees.  The prevailing party in any action or proceeding to enforce,
interpret, or recover damages for breach of this Agreement shall be entitled to
the award of reasonable attorneys’ fees and costs at all levels of proceedings.

7.6

Survival.  The representations, warranties, covenants and agreements set forth
in this Agreement will survive the closing of the transaction contemplated in
this Agreement.

7.7

Heading.  The headings of the Articles and Sections herein are inserted for
convenience of reference only and shall be ignored in the construction or
interpretation of this Agreement.

7.8

Invalid Provisions.  If any one or more of the provisions of this Agreement, or
the applicability of any provision to a specific situation, shall be held
invalid or unenforceable, that provision shall be modified to the minimum extent
necessary to make it or its application valid and enforceable and the validity
and enforceability of all other provisions of this Agreement and all other
applications of any such provision shall not be affected thereby.

7.9

Successors and Assigns.  This Agreement is binding on and inures to the benefit
of the Parties and their respective heirs, personal representatives, successors
and assigns and all of their past, present, and future principals, officers,
directors, agents, and employees and their respective heirs and legal
representatives. None of the Parties may assign any rights or obligations
hereunder without the prior written consent of the other Parties, which consent
shall not be unreasonably withheld.

7.10

Time of Essence.  Time is of the essence in this Agreement.

7.11

Further Assurances.  Each Party will execute and deliver such further
instruments and take such additional actions as may reasonably be requested to
effect, consummate, confirm or evidence the transactions contemplated in this
Agreement.

7.12

Counterpart Execution; Facsimile.  This Agreement may be executed in multiple
counterparts each of which may be deemed an original and shall become effective
when the separate counterparts have been exchanged among the Parties.  This
Agreement may be signed and delivered to the other party by facsimile
transmission; such transmission shall be deemed a valid signature.

7.13

Cooperation Among the Parties. The Parties agree to cooperate in performing
their duties under this Agreement.

********




EACH OF THE PARTIES ACKNOWLEDGE AND AGREE THAT HE, SHE OR IT HAS CAREFULLY READ
AND VOLUNTARILY SIGNED THIS AGREEMENT, THAT HE, SHE OR IT HAS HAD AN OPPORTUNITY
TO CONSULT WITH AN ATTORNEY OF THEIR CHOICE, AND THAT HE, SHE OR IT HAS SIGNED
THIS AGREEMENT WITH THE INTENT OF RELEASING EACH OTHER FROM ANY AND ALL CLAIMS
AS PROVIDED HEREIN.

The Neptune Society, Inc.




By:  _________________________________    

Date:  ______________________




Its:  _________________________________




Neptune  Society of America, Inc.




By:  _________________________________    

Date:  ______________________




Its:  _________________________________




Neptune Management Corporation







By:  _________________________________    

Date:  ______________________




Its:  _________________________________




Heritage Alternatives, Inc.




By:  _________________________________    

Date:  ______________________




Its:  _________________________________




Trident  Society, Inc.  







By:  _________________________________    

Date:  ______________________




Its:  _________________________________




Marco Markin







_________________________________    

Date:  ______________________




Address:  _______________________________________________________
Facsimile: _______________________




Karla Markin







_________________________________    

Date:  ______________________




Address:  _______________________________________________________
Facsimile: _______________________




570421 B.C. Ltd.







By:  _________________________________    

Date:  ______________________




Its:  _________________________________




Address:  _______________________________________________________
Facsimile: _______________________














--------------------------------------------------------------------------------



Exhibit A




Description of Markin Duties During Transition Period







During the Transition Period, Marco Markin shall revise the organizational
charts of Neptune Society and the reporting duties of the management team.
 Marco Markin will oversee putting a new management team in place and provide
general assistance and advice to the management team when required.  Marco
Markin will provide general advice and make recommendations to the Board of
Directors.  Marco Markin will devote up to but no more than 50% of the time that
he devoted to his duties immediately prior to the Separation Date in his role as
consultant.






--------------------------------------------------------------------------------



Exhibit B




Form of Certificate

(Markin, Karla Markin and B.C. Limited)












--------------------------------------------------------------------------------



Certificate of 570421 B.C. Ltd.







TO:

The Neptune Society, Inc., a Florida corporation; Neptune Society of America,
Inc., a California corporation; Neptune Management Corporation, a California
corporation;  Heritage Alternatives, Inc., a California corporation;  and
Trident  Society, Inc., a California corporation (collectively, “Neptune
Society”)




RE:

Separation and Release Agreement Closing Certificate




I, _____________, the duly appointed President of 570421 B.C. Ltd., a British
Columbia corporation hereby certify on behalf of 570421 B.C. Ltd. as follows:




1.

The representations and warranties contained in the Separation and Release
Agreement  in respect of 570421 B.C. Ltd. are true and correct as of the date
hereof and of the same force and effect as is made on and as of the date hereof.




2.

570421 B.C. Ltd. has performed each of its obligations and covenants contained
in the Separation and Release Agreement required to be performed by it at or
prior to the date hereof, and all conditions precedent to the obligations of
570421 B.C. Ltd. under the Separation and Release Agreement have been satisfied
in full, except only those obligations, covenants and conditions precedent, if
any, the performance of which has been expressly waived in writing by the
Neptune Society.







IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ________,
2005.







By:  __________________________________




Title:  _________________________________









--------------------------------------------------------------------------------






Certificate of Marco Markin







TO:

The Neptune Society, Inc., a Florida corporation; Neptune Society of America,
Inc., a California corporation; Neptune Management Corporation, a California
corporation;  Heritage Alternatives, Inc., a California corporation;  and
Trident  Society, Inc., a California corporation (collectively, “Neptune
Society”)




RE:

Separation and Release Agreement Closing Certificate




I, Marco Markin, hereby certify as follows:




1.

The representations and warranties contained in the Separation and Release
Agreement  in respect of Marco Markin are true and correct as of the date hereof
and of the same force and effect as is made on and as of the date hereof.




2.

I have performed each of its obligations and covenants contained in the
Separation and Release Agreement required to be performed by it at or prior to
the date hereof, and all conditions precedent to my obligations under the
Separation and Release Agreement have been satisfied in full, except only those
obligations, covenants and conditions precedent, if any, the performance of
which has been expressly waived in writing by the Neptune Society.




3.

I undertake to deliver one or more share certificates evidencing 15,625 shares
of common stock of The Neptune Society, Inc. within ten (10) business days of
the Separation Date, except as otherwise agreed by me and Neptune Society, in
exchange for the release from escrow of Forty-Six Thousand Eight Hundred
Seventy-Five Dollars (US$46,875).




4.

I consent to the execution and delivery of the Separation and Release Agreement
by my spouse, Karla Markin, with respect to our community property.







IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ________,
2005.







__________________________________

Marco Markin



--------------------------------------------------------------------------------



Certificate of Karla Markin







TO:

The Neptune Society, Inc., a Florida corporation; Neptune Society of America,
Inc., a California corporation; Neptune Management Corporation, a California
corporation;  Heritage Alternatives, Inc., a California corporation;  and
Trident  Society, Inc., a California corporation (collectively, “Neptune
Society”)




RE:

Separation and Release Agreement Closing Certificate




I, Karla Markin, hereby certify as follows:




1.

The representations and warranties contained in the Separation and Release
Agreement  in respect of Karla Markin are true and correct as of the date hereof
and of the same force and effect as is made on and as of the date hereof.




2.

I have performed each of its obligations and covenants contained in the
Separation and Release Agreement required to be performed by it at or prior to
the date hereof, and all conditions precedent to my obligations under the
Separation and Release Agreement have been satisfied in full, except only those
obligations, covenants and conditions precedent, if any, the performance of
which has been expressly waived in writing by the Neptune Society.




3.

I consent to the execution and delivery of the Separation and Release Agreement
by my spouse, Marco Markin, with respect to our community property.







IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ________,
2005.







__________________________________

Karla Markin

















--------------------------------------------------------------------------------



Exhibit C




Form of Certificate

(The Neptune Society, Inc.)






--------------------------------------------------------------------------------






TO:

Marco Markin, an individual; Karla Markin, an individual and spouse of Marco
Markin; 570421 B.C. Ltd., a British Columbia corporation (the “Markin Parties”)




RE:

Separation and Release Agreement Closing Certificate




I, _____________, the duly appointed Secretary of The Neptune Society, Inc., a
Florida corporation, hereby certify on behalf of The Neptune Society, Inc. and
each of Neptune Society of America, Inc., a California corporation; Neptune
Management Corporation, a California corporation;  Heritage Alternatives, Inc.,
a California corporation;  and Trident  Society, Inc., a California corporation,
as follows:




1.

The representations and warranties contained in the Separation and Release
Agreement  in respect of the Corporation are true and correct as of the date
hereof and of the same force and effect as is made on and as of the date hereof.




2.

The Corporation has performed each of its obligations and covenants contained in
the Separation and Release Agreement required to be performed by it at or prior
to the date hereof, and all conditions precedent to the obligations of The
Neptune Society, Inc., a Florida corporation; Neptune Society of America, Inc.,
a California corporation; Neptune Management Corporation, a California
corporation;  Heritage Alternatives, Inc., a California corporation;  and
Trident  Society, Inc., a California corporation under the Separation and
Release Agreement have been satisfied in full, except only those obligations,
covenants and conditions precedent, if any, the performance of which has been
expressly waived in writing by the Markin Parties.







IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ________,
2005.







By:  __________________________________




Title:  _________________________________




















--------------------------------------------------------------------------------











